Citation Nr: 1146799	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  03-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified in a personal hearing at the RO about the appealed claim in July 2003.  In March 2006, the Board remanded the appeal.  In March 2009, the Board denied the claim for service connection for PTSD.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision which vacated the denial of PTSD and remanded the claim for additional development.  

In November 2011, the Veteran submitted additional evidence relevant to his claim.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedure right is waived.  The appellant provided a written waiver of review 38 C.F.R. §§ 19.37, 20.1304 (2011).  Appellate review may proceed.  Given the favorable decision below, it would be adverse to the Veteran to Remand the claim for review of the evidence by the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD. 

2.  A VA provider has opined that the Veteran's PTSD is related to his experiences as a medical corpsman at an Army hospital during the Vietnam War.  

3.  The Veteran has provided credible evidence that the hospital at which he was stationed provided care to Veteran injured in combat and that the Veteran personally was assigned to duties which required him to care for severely injured or seriously ill servicemembers and servicemembers wounded in combat.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for PTSD, this claim is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from PTSD as a result of his active military service as a hospital corpsman.  Specifically, he reports that he was assigned to duties which required him to participate in the care of servicemembers who were severely ill, severely injured, or who had been injured during combat in Vietnam.  The Veteran's DD214 discloses that he was a medical corpsman.  His personnel file establishes that he was stationed at Kimbrough Army Hospital in Fort Meade, Maryland, in early 1970 in the months prior to his April 1970 service discharge.

The claims file reflects that information about the duties of the Veteran at Kimbrough Army Hospital or information identifying the mission of Kimbrough Army Hospital was requested, but was not of record at the time of the July 2009 Board decision.  Since that decision, following the Court's May 2011 decision, the Veteran has submitted statements from three fellow former servicemembers, LB, DM, and SM.  The Veteran has also provided copies of orders which corroborate the Veteran's assertion that these individuals were service members and were assigned to medical corps military occupational specialty duties.  Each of the three buddy statements reflects that the Veteran was assigned to duties which involved care of service members who were severely ill, seriously injury, or who had been injured in combat in Vietnam.  

In August 2003, a treating VA provider submitted a written medical statement with an opinion that the Veteran had PTSD and that his PTSD was etiologically related to his experiences as a medical corpsman during his service.  Numerous VA treatment records associated with the claims file disclose that treating VA providers assigned a diagnosis of PTSD.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

A review of the Veteran's VA psychiatric treatment records indicates that he has been diagnosed with and treated for PTSD.  The Board accepts this as evidence of a current disability.

The evidence corroborates the Veteran's description of his duties in service and the events he described as stressors.  In sum, the Board finds that the evidence of record, specifically the August 2003 medical opinion from a VA provider linking the Veteran's PTSD to his service in Vietnam, places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


